Citation Nr: 1532713	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from November 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD and for bilateral hearing loss.

The record reflects that the Veteran has been treated for a variously diagnosed psychiatric disorder, to include PTSD, anxiety disorder, depression, low grade psychosis, narcissistic personality, dysthymia, OCD (obsessive compulsive disorder) with paranoia, generalized anxiety disorder (GAD) with PTSD, borderline personality with narcissistic features, MDD (major depressive disorder), dependent personality disorder, paranoid personality disorder, and psychotic disorder with paranoia.  Although the RO has considered this as a claim for service connection for PTSD only, the Board finds that the issue on appeal should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss disability is likely related to active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claim. 

II. Factual Background and Analysis

The Veteran essentially contends he currently has bilateral hearing loss that is due to excessive noise exposure during his naval service aboard the USS Seattle.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding existence of current disability, review of the audiometric testing conducted at the time of the November 2011 VA examination reveals that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, there is sufficient evidence of a current disability of bilateral hearing loss.  

With regard to noise exposure, the Veteran essentially contends he has suffered from hearing loss since his active service.  In a statement submitted in September 2010, the Veteran reported his hearing loss was due to "numerous snipe (engine room) watches", "bridge during gun battery", and radar control room during GQ".  In November 2010, he reported that his first duties aboard the USS Seattle were "mid watches 01200-0400 in the engine room" and that he graduated to become the Captain's Yeoman, that he was on or near the bridge on numerous occasions during gun battery, and that he was close enough to the ship's guns to feel the shock waves.  He also reported that his general quarters (GQ) station was inside a computer/radar closet.  He indicated he was not provided any hearing protection in service.  It is unclear as to whether he had post-service exposure to excessive noise.

Service treatment records (STRs) show no report or finding of hearing loss.  Service personnel records show that the Veteran served on the USS Seattle (AOE-3), his primary specialty number was "YN-OOOO", and the related civilian occupation was listed as general clerk.  

Based on the foregoing, to specifically include the Veteran's competent assertions as to noise exposure in service, the Board concedes that the Veteran was likely exposed to excessive noise in service in his duties onboard the USS Seattle.

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With regard to a relationship between the Veteran's bilateral hearing loss and noise exposure in service, in November 2011, a VA provider opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  As rationale for the opinion, the VA provider indicated that the Veteran's separation hearing evaluation of July 1974 suggested normal hearing acuity bilaterally.  The VA provider also noted that the separation hearing test demonstrated normal hearing acuity at discharge, and opined that the onset of the above described loss was after the Veteran's military service

Private treatment records showed that in April 2006, it was noted that the Veteran had problems with hearing, but no family history of hearing loss, and the diagnosis was sensorineural hearing loss.  In January 2008, it was noted that the Veteran had a longstanding progressive sensory hearing loss

In a letter dated in January 2012, Dr. Copeland noted evaluating the Veteran for hearing loss in the past, and also noted that the Veteran's audiograms revealed a severe mixed loss bilaterally with poor discrimination scores and that his hearing loss "could at least partially be attributed to his military service".  

In a letter dated in October 2012, Dr. McFeely reported that the Veteran had been seen at North Alabama ENT Associates since October 2011.  It was noted that the Veteran reported a hearing loss for many years, and that audiograms demonstrated mixed hearing loss with relatively small conductive components and relatively poor discrimination scores for speech.  Dr. McFeely opined that, based on the Veteran's history, "most of the sensorineural component to his hearing loss [was] indeed due to noise exposure and that it "appears that much of his noise exposure came through military service".  Dr. McFeely opined that the Veteran's hearing loss could "primarily be attributed to his long history of noise exposure" and that "much of this noise exposure appeared to have occurred during his time in the military".

The Board notes that there are medical opinions both favorable and unfavorable as to a link between the Veteran's bilateral hearing loss and active service.  Thus, the competent medical evidence is in relative equipoise as to whether his bilateral sensorineural hearing loss is related to active service.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent medical evidence of record is in equipoise, and, therefore, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends he has PTSD related to an incident during his active naval service, while he was stationed aboard the USS Seattle, and he tried to rescue a fellow service member "E."who was drowning.  

The Board initially notes that a claim of entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).

On his initial claim for service connection (VA Form 21-526) received in September 2010, the Veteran indicated that his PTSD was acquired during active service from 1972 to 1974 due to "numerous snipe watches", "bridge during gun battery", "helo deck during replenishment", and "rescue of dead comrade (sailor) in 15' of water".  In September 2010, he reported that he had PTSD due to a dead body recovery in the Atlantic Ocean in June 1973, "snipe 1st class E.".

In a statement dated in November 2010, the Veteran reported he suffered from PTSD and high anxiety disorder, and that after the USS Seattle's support of the October War in 1973, the captain "provided swim call" and the Veteran was "one of the first to reach the 50' boat".  He claimed that while sitting in the boat he saw a fellow sailor descending in the water in an upside down position, and the Veteran reportedly dove in, caught the sailor in a life-saving hold and swam him back to the 50' boat.  He reported that when he switched hold of the sailor, he noticed foam coming from his nose and mouth and his eyes were open and pupils fixed.  The Veteran noted the sailor's last name was "E.", that this incident occurred in November 1973, and that when E. was taken to the ship he was pronounced dead.

In November 2011, the RO made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The RO noted that the Veteran provided information regarding a stressful event, which involved attempting to save Seaman E., however, the information provided was no sufficient for JSSRC (Joint Services Records Research Center) research.  The RO also noted that the Veteran's service personnel records were negative for any situation that would substantiate his presence during Seaman E.'s death.

Treatment records from Dr. Davis dated from January 2006 through January 2012 showed that the Veteran received psychiatric treatment.  In January 2006, it was noted that the Veteran reported he was doing fine until April 2002 when his company (General Mills) moved him to Kansas City and "everything went downhill".  It was noted that he was working 80 hours a week, became paranoid, and felt they did not want him anymore.  In November 2010, the Veteran reported he was applying with VA for PTSD and described an incident in 1973 in the US Navy when he was swimming and witnessed the drowning of another sailor and still saw him dead.  Dr. Davis noted discussing with the Veteran that this was not an unusual trauma and that the Veteran did not incur danger or risk of harm, and Dr. Davis questioned whether the Veteran was malingering or seeking validation in any form, even by seeking VA disability.  The diagnoses included MDD, GAD, and dependent personality disorder.  

Treatment records from Dr. Gordon dated from August 2012 through April 2013, showed that the Veteran received psychiatric treatment.  In December 2012, he reported that while aboard the USS Seattle, he was on a swim call and tried to save another sailor.  The diagnoses included MDD with history of psychosis and PTSD/insomnia.  

In a letter dated in March 2014, the Veteran's representative noted that the Veteran reported he was enclosing information from other sailors aboard the USS Seattle confirming that the Veteran was the one who dove off the 50 foot boat to save E., but that he was probably already dead as he was sinking in an upside down U position.   The Veteran reported he swam with E. until other sailors relieved him and took E. to another boat where he was told there were medical personnel.  

In support of his claim, in March 2014, the Veteran submitted a copy of an email that he received from a fellow service member, who indicated he did not remember the Veteran, but served at the same time as him on the USS Seattle, and remembered "the day [E.] drown" when they were "off the coast of Florida."  

The Veteran also submitted an excerpt from the USS Seattle (AOE-3) Veteran's Association which provided a list of shipmates which were "In Memory", and which included E.R.P. as a member of the class of 1974, but the Veteran crossed this off and noted it was 1973. 

Further, in April 2014, the Veteran submitted a list of deployments and history of the USS Seattle (AOE-3) obtained from the internet (www.hullnumber.com/AOE-3) which showed that from July to December 1973, the USS Seattle was in the Mediterranean, from January to April 1974, she was in dry dock, and from April 1974 to May 1974, she was in Guantanamo Bay.

The Board concludes that further development is needed to address the claim for service connection for an acquired psychiatric disorder, to include PTSD.  While the Veteran has repeatedly indicated he has PTSD due to an incident in service when he was reportedly on a swim call and attempted to save a fellow service member who had drowned, he has been inconsistent as to the date this incident occurred.  Most recently, it appears that the Veteran settled on the January - March 1974 as the time frame for this incident.  In considering the evidence of record in the light most favorable to the Veteran, the Board finds it necessary to conduct additional evidentiary development, to include affording him a VA examination regarding the probable etiology of any current psychiatric disorder, to include.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Further, in an April 2014 letter, the Veteran's representative noted that the Veteran requested VA obtain "the OOD book for the USS Seattle (A0#-3) regarding the death of R.P.E." whose death reportedly occurred in January to March, 1974.  Additionally, in May 2011, the Veteran advised that the Social Security Administration (SSA) had determined he was disabled.  To date, records associated with these benefits have not been requested from SSA and such records could be relevant to this appeal.  Thus, on remand attempts should be made to obtain any such records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any and all records from the SSA for the Veteran - to include any records regarding any claim made by him and any medical records that were relied upon to make any decision.

2. Request that the Veteran provide identifying information regarding any recent medical treatment he may have received for a psychiatric disorder, to include PTSD.  Attempt to obtain pertinent records from any named treatment sources, and associate such records with the record.  Negative replies should be requested.

3. Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate agency, as deemed appropriate, and seek to obtain specific details regarding the Veteran's alleged in-service stressor (as set forth above) that he has reported occurred in January to March 1974, and which involved an incident during a swim call where he attempted to save a fellow service member who drowned.  Specifically, request details regarding the casualty of the service member named by the Veteran, as well as the specific role that members of the USS Seattle may have played in assisting this service member.  This should include a request for any of the ships log books, to include the "OOD book", as indicated by the Veteran.  Request that if no such records are available, the non-existence or unavailability of such records be documented.  In requesting this information, the JSRRC and/or any other indicated agency should be provided with a copy of this remand and copies of the Veteran's available service personnel records, as well as copies of his statements regarding his in-service stressors.  

4. Schedule the Veteran for a VA examination. an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder.  The claims folder must be made available to the examiner for review and the examiner should note such review was accomplished.  

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current acquired psychiatric disorder, to include PTSD, had an onset in or is causally related to the Veteran's active service.  

b. If it is determined that a stressor is satisfactorily verified, and PTSD is diagnosed, the examiner should state whether PTSD is the result of the confirmed stressor and, if so, whether the confirmed stressor is(are) adequate to support the diagnosis.

c. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

5. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


